This opinion is subject to administrative correction before final disposition.




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

             Carlos A. ANDERSON-HONEYCUTT
                Corporal (E-4), U.S. Marine Corps
                            Appellant

                             No. 202000078

                        Decided: 10 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Keaton H. Harrell

 Sentence adjudged 18 November 2019 by a general court-martial con-
 vened at Camp Lejeune, North Carolina, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for seventeen months, and a bad-conduct discharge.

                          For Appellant:
       Lieutenant Commander Jacqueline M. Leonard, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
          United States v. Anderson-Honeycutt, NMCCA No. 202000078
                              Opinion of the Court

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges, in that it incorrectly indicates that the offenses
to which Appellant pleaded and was found guilty under Specifications 2 and 3
of Charge V were violations of a lawful general order, as opposed to violations
of a lawful order. Although we find no prejudice from this apparent scrive-
ner’s error, Appellant is entitled to have court-martial records that correctly
reflect the content of his proceeding. 2 In accordance with Rule for Courts-
Martial 1111(c)(2), we modify the Entry of Judgment and direct that it be
included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
   2   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                     NMCCA NO. 202000078

       v.                                                ENTRY
                                                          OF
Carlos A.                                              JUDGMENT
ANDERSON-HONEYCUTT
Corporal (E-4)                                     As Modified on Appeal
U.S. Marine Corps
                  Accused                             10 February 2021



   On 19 August and 18 November 2019, the Accused was tried at Camp Lejeune,
North Carolina, by a general court-martial, consisting of a military judge sitting
alone. Military Judge Keaton H. Harrell presided.

                                     FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 120, Uniform Code of Military Justice,
              10 U.S.C. § 920.
               Plea: Not Guilty.
               Finding: Dismissed.

   Specification:      Sexual Assault on or about 1 February 2019.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge II:    Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
              Plea: Guilty.
              Finding: Guilty.
          United States v. Anderson Honeycutt, NMCCA No. 202000078
                           Modified Entry of Judgment

   Specification 1: Assault Consummated by a Battery between on or
                    about 15 November 2018 and on or about
                    31 December 2018.
                    Plea: Guilty.
                    Finding: Guilty.

   Specification 2: Assault Consummated by a Battery between on or
                    about 1 December 2018 and on or about
                    15 December 2018.
                    Plea: Guilty, except for the words, “unlawfully strike
                               on the chest by hitting her with his fists,” and
                    substituting therefor the words, “unlawfully shove
                               on the chest with his hands.” Of the excepted
                    words, Not Guilty. Of the substituted words, Guilty. Of the
                    Specification as excepted and substituted, Guilty.
                    Finding: Guilty, as excepted and substituted.

   Specification 3: Assault Consummated by a Battery between on or
                    about 1 December 2018 and on or about
                    31 December 2018.
                    Plea: Not Guilty.
                    Finding: Dismissed.

   Specification 4: Aggravated Assault between on or about
                    1 December 2018 and on or about 15 December 2018.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Charge III: Violation of Article 128b, Uniform Code of Military Justice,
            10 U.S.C. § 928b.
            Plea: Not Guilty.
            Finding: Dismissed.

   Specification:   Domestic Violence on or about 14 January 2019.
                    Plea: Not Guilty.
                    Finding: Dismissed.




                                       2
            United States v. Anderson Honeycutt, NMCCA No. 202000078
                             Modified Entry of Judgment

Charge IV: Violation of Article 131b, Uniform Code of Military Justice,
           10 U.S.C. § 931b.
              Plea: Not Guilty.
              Finding: Dismissed.

   Specification:      Obstructing Justice on or about 1 February 2019.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge V:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 882.
              Plea: Guilty.
              Finding: Guilty.

   Specification 1: Violating a Lawful General Order on or about
                    14 January 2019.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Violating a Lawful Order on or about 1 February 2019.
                       Plea: Not Guilty.
                       Finding: Dismissed.

   Specification 3: Violating a Lawful Order between on or about
                    2 February 2019 and on or about 9 May 2019.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge VI: Violation of Article 107, Uniform Code of Military Justice,
           10 U.S.C. § 934.
              Plea: Guilty.
              Finding: Guilty.

* On grounds of unreasonable multiplication of charges, these three specifications
  were consolidated into a single specification for findings.

   Specification 1: False Official Statement on or about 20 March 2019.
                       Plea: Guilty.
                       Finding: Guilty.*




                                           3
          United States v. Anderson Honeycutt, NMCCA No. 202000078
                           Modified Entry of Judgment

   Specification 2: False Official Statement on or about 20 March 2019.
                    Plea: Guilty.
                    Finding: Guilty.*

   Specification 3: False Official Statement on or about 20 March 2019.
                    Plea: Guilty.
                    Finding: Guilty.*

Charge VII: Violation of Article 134, Uniform Code of Military Justice,
            10 U.S.C. § 934.
            Plea: Guilty.
            Finding: Guilty.

   Specification:   Adultery between on or about 1 December 2018 and
                    on or about 31 December 2018.
                    Plea: Guilty.
                    Finding: Guilty.

Additional Charge: Violation of Article 115, Uniform Code of Military
                   Justice, 10 U.S.C. § 915.
                    Plea: Guilty.
                    Finding: Guilty.

         Specification:   Communicating a Threat on or about
                          5 February 2019.
                          Plea: Guilty.
                          Finding: Guilty.




                                        4
           United States v. Anderson Honeycutt, NMCCA No. 202000078
                            Modified Entry of Judgment

Second Additional Charge: Violation of Article 134, Uniform Code of
                          Military Justice, 10 U.S.C. § 934.
                               Plea: Guilty.
                               Finding: Guilty.

                 Specification:   Extramarital Sexual Conduct on divers
                                  occasions between on or about
                                  1 January 2019 and on or about
                                  1 March 2019.
                                  Plea: Guilty.
                                  Finding: Guilty.

                                  SENTENCE

   On 18 November 2019, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for seventeen months.
      A bad-conduct discharge.
    The Accused is credited with having served 193 days’ confinement, to be deduct-
ed from the adjudged sentence to confinement.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                        5